Citation Nr: 0415267	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-06 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
splenic flexure syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for lumbosacral strain 
with arthritis.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous condition, to include as secondary to the veteran's 
service-connected splenic flexure disability. 

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty from March 1973 to 
February 1976.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
July 2001, the veteran relocated to Mississippi and his file 
was transferred to the RO in Jackson, Mississippi.    

The veteran had a personal hearing with a hearing officer at 
the RO in October 1999.  In August 2000, the Board remanded 
the veteran's claims in order to schedule him for a requested 
hearing with a Judge of the Board.  In June 2001, the Board 
again remanded the veteran's claims in order to obtain 
records from the Social Security Administration and for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The veteran had a personal hearing with the 
undersigned Judge from the Board sitting in Washington, D.C. 
in September 2003.  

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a nervous condition, to include as secondary 
to the veteran's service-connected splenic flexure 
disability.  The Board finds favorably on that issue.  The 
question of the merits of the claim for service connection 
requires additional development, as discussed in the REMAND 
section below.

Additional issues for adjudication by the Board including 
claims for: (1) entitlement to a compensable evaluation for 
residuals of splenic flexure syndrome; (2) entitlement to 
service connection for bilateral hearing loss; (3) 
entitlement to service connection for lumbosacral strain with 
arthritis are also the subject of the REMAND section below.   

Further appellate consideration of the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
will be deferred until additional development is completed in 
the current appeal. 


FINDINGS OF FACT

1.  In a June 1982 Board decision, the veteran's claim for 
entitlement to service connection for a psychiatric 
disability was denied.
 
2.  Additional evidence received since the June 1982 Board 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a nervous condition, to include as secondary 
to the veteran's service-connected splenic flexure 
disability.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
June 1982 decision to reopen the veteran's claim for 
entitlement to service connection for a nervous condition, to 
include as secondary to the veteran's service-connected 
splenic flexure disability.  38 U.S.C.A § 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2001). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1981, the RO denied service connection for a nervous 
condition.  The veteran was notified of this decision as well 
as his procedural and appellate rights by a letter that same 
month.  After filing a Notice of Disagreement and receiving a 
Statement of the Case issued in July 1981 by the RO, the 
veteran formally appealed the denial of his claim for service 
connection in September 1981.  In June 1982, the Board issued 
a decision, denied the veteran's claim for entitlement to 
service connection for a psychiatric disability after finding 
that evidence of record failed to show that he had a current 
psychiatric disability. 

The veteran petitioned to reopen his claim for entitlement to 
service connection for a nervous condition in February 1999.  
This appeal arises from the continued denial to reopen his 
claim for entitlement to service connection for a nervous 
condition in a March 1999 rating decision.

When a claim is disallowed by the Board of Veterans' Appeals, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis may be considered.  See 38 
U.S.C.A. § 7104(b) (West 2002).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
has been promulgated and submits evidence in support thereof, 
a determination as to whether such evidence is new and 
material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 20.1105 (2003).

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the Board's decision in June 1982 is 
considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran, 
testimony from October 1999 and September 2003 hearing 
transcripts, private treatment records, VA outpatient 
treatment records, emergency room treatment records, and 
records from the Social Security Administration.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the June 1982 
decision is new and material.  
The Board concludes that the additional evidence includes 
evidence that is new and material, specifically because 
multiple VA treatment notes dated from 1998 to 2003 as well 
as a November 1998 private psychiatric evaluation both assign 
current diagnoses of the veteran's claimed psychiatric 
disability.  In addition, the November 1998 private 
psychiatric evaluation also discusses a possible etiology of 
the veteran's claimed disability.  Thus, there is now 
competent medical evidence of a current psychiatric 
disability as well as evidence as to whether the veteran's 
claimed disability is etiologically related to his period of 
active service, both of which were not previously of record.  
This evidence is considered material because it bears 
directly and substantially upon the issue of whether the 
veteran is entitled to service connection for his current 
claimed psychiatric disability of a nervous condition, to 
include as secondary to the veteran's service-connected 
splenic flexure disability.

The Board finds that evidence received subsequent to the June 
1982 Board decision, namely VA treatment records as well as 
private psychiatric evaluations, is new and material.  This 
evidence does serve to reopen a claim of service connection 
for a nervous condition, to include as secondary to the 
veteran's service-connected splenic flexure disability.

The Board finds that the evidence received since June 1982 is 
new and material and does serve to reopen a claim for 
entitlement to service connection for a nervous condition, to 
include as secondary to the veteran's service-connected 
splenic flexure disability.  In addition, the Board is 
remanding the veteran's claim to the RO and ordering 
additional development on the issue of entitlement to service 
connection for a nervous condition, to include as secondary 
to the veteran's service-connected splenic flexure 
disability.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a nervous 
condition, to include as secondary to the veteran's service-
connected splenic flexure disability.  To this extent, the 
appeal is allowed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).  

Accordingly, this case is REMANDED for the following:


1.  The RO should schedule the veteran 
for a VA audiological examination to show 
the nature and extent of his claimed 
bilateral hearing loss disability.  The 
examiner should also provide an opinion 
as to whether the veteran's current 
hearing loss, if any, was incurred in or 
aggravated by service, including 
specifically whether the veteran has any 
current hearing loss from noise exposure 
during active service.  The claims folder 
should be made available to the examiner 
for review.    

2.  The RO should schedule the veteran for 
a VA examination to determine the current 
diagnosis or diagnoses of any and all 
psychiatric disability(ies) present and 
whether any current psychiatric disability 
was incurred in or aggravated by active 
service.  For each diagnosis made, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
diagnosed condition was incurred in or 
aggravated by service.  In addition, the 
examiner should determine whether the 
veteran suffers from a psychiatric 
disability which is proximately due to or 
the result of his  service-connected 
splenic flexure disability.  The claims 
folder should be made available to the 
examiner for review.

3.  The RO should schedule the veteran 
for a VA examination to show the current 
severity of his service-connected splenic 
flexure disability.  The claims folder 
should be made available to the examiner 
for review.  

4.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his claimed disability of 
lumbosacral strain with arthritis and 
whether this disability is related to his 
active military service.  The examiner 
should provide a diagnosis or diagnoses 
of the veteran's claimed lumbar 
disability(ies) as well as provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
claimed lumbar disability of lumbosacral 
strain with arthritis is etiologically 
related to an injury incurred during his 
active military service.  The claims 
folder should be made available to the 
examiner for review.        

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since May 2003.  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



